 

Case: 1:18-Cv-08081 Document #: 1 Filed: 12/10/18 Page 1 of 3 Page|D #:1

/\O 451 (Rcv. 0\/09, l\/lD 6/09) Clerk`s Certil`ication of a judgment to be Registered in Another District

UNITED STATES DisTRiCT CouRT

for the
District of l\/laryland
National Electrical Benefit Fund )
P/al`ntl_'[f )
v. ) Civil Action NO. 8:18-cv-00591-TDC
Great Lakes Electrical Contractors, Inc. l
[)e_/éndcml )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGlSTERED IN ANOTHER DISTRICT

l certify that the attached judgment is a copy ofajudgment entered by this court on (d¢m>) August 28, 20 l 8
l also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending

before this court and that no appeal has been Filed Or, if one was tiled, that it is no longer pending

Date: October 15, 20l8
CLERK ()F(,'()URT

Sig)mlu/'e r_)/`( '/€rk c)/' De/)ufy (`/cr/<

 

Case: 1:18-cv-08081 Document #: 1 Filed: 12/10/18 Page 2 of 3 Page|D #:2
Case 8:18-cv-00591-TDC Document 14 Filed 08/28/18 Page 1 of 2

UNITED STATES DISTRICT COURT
DlSTRICT OF MARYLAND

NATIONAL ELECTRlCAL BEN EFIT
FUND,

Plaintit`f,
V' Civn Acti@n NO. TDC-18-0591

GREAT LAKES ELECTRICAL
CONTRACTORS, YNC.,

Defendant.

 

ORDER

On August 2, 2018, United States l\/lagistrate Judge Timothy .l. Sullivan filed a Report
and Recommendation in which he recommended that this Court GRANT the l\/lotion for Default
Judgment filed by Plaintiff National Electrical Benefit Fund ("NEBF"). Objections to that
Report and Recommendation were due on August 19, 2018. See Fed. R. Civ. P. 72(b)(2). That
deadline has now passed and the Court has received no objections

Accordingly, upon review ofJudge Sullivan’s Report and Recommendation, it is hereby
ORDERED that:

l. Judge Sullivan’s Report and Recommendation, ECF No. l3, is ADOPTED as an

Order ofthe Court.
2. NEBF’s l\/lotion for Default Judgment, ECF No. lO, is GRANTED.
3. NEBF is awarded a total of$l4,555.66, divided as follows:
a. $8,877.53 in past-due contributions,

b. $l,772.74 in accrued interest,

Case: 1:18-cv-08081 Document #: 1 Filed: 12/10/18 Page 3 of 3 Page|D #:3
Case 8:18-cv-00591-TDC Document 14 Fi\ed 08/28/18 Page 2 of 2

€.

f.

$1,064.74 in liquidated damages,
$5l5.55 in audit feesj
Sl,775.l() in attorney’s fees, and

$550.()0 in costs.

4. That award shall accrue post-judgment interest as provided for and calculated in

accordance with 28 U.S.C. § l96l.

5. The Clerk is directed to close this case.

Date: August 28, 2018

/s/
THEODORE D. CHUANG
United States District Judge

 

